 



Exhibit 10.6
Employee Stock Units
2003 Plan
FY 2007 Stock Unit Award
Dear [Full Name]:
     You have been granted an Award as of May 10, 2007 of [amount] of Stock
Units of Centex Corporation (the “Company”) under the Amended and Restated
Centex Corporation 2003 Equity Incentive Plan (as such plan may be amended from
time to time, the “Plan”). The Stock Units awarded hereby will each be converted
to a share of the common stock of the Company (“Share”) following vesting,
unless you have previously elected a deferred distribution date. Following
conversion, such Shares will be freely transferable. A copy of the Plan is
available to you upon request to the Law Department.
     This Award will vest at the rate of 331/3% per year on each of March 31,
2008, March 31, 2009, and March 31, 2010.1
     All Stock Units not then terminated will vest in full on March 31, 2010,
unless earlier vested as described in the Plan or this Award. The date on which
a Stock Unit vests is called the “Vesting Date”. Vested units not yet converted
by you will automatically convert into Shares and become freely transferable on
May 10, 2014 or, if earlier, upon termination of employment (subject to any
delay required by Section 409A of the Code).
     You will forfeit all unvested Stock Units if you cease for any reason to be
an employee of at least one of the employers in the group of employers
consisting of the Company and its Affiliates. However, the restrictions set
forth in the Plan and this Award will terminate immediately and all Stock Units
covered by this Award will immediately vest in the event of your death or
permanent disability. Whether you have suffered a permanent disability will be
determined by the Committee, in its sole and absolute discretion. In the event
of your death, the person or persons to whom the Stock Units have been validly
transferred pursuant to will or the laws of descent and distribution will have
all rights to the Stock Units.
     The Company may cancel and revoke this Award and/or replace it with a
revised award at any time if the Company determines, in its good faith judgment,
that this Award was granted in error or that this Award contains an error. In
the event of such determination by the Company, and written notice thereof to
you at your business or home address, all of your rights and all of the
Company’s obligations as to any unvested portion of this Award shall immediately
terminate. If the Company replaces this Award with a revised award, then you
will have all of the benefits conferred under the revised award, effective as of
such time as the revised award goes into effect.
     This Award is subject to the Plan, and the Plan will govern where there is
any inconsistency between the Plan and this Award. The provisions of the Plan
are also provisions of this Award, and all terms, provisions and definitions set
forth in the Plan are incorporated in this Award and made a part of this Award
for all purposes. Capitalized terms used but not defined in this Award will have
the meanings assigned to such terms in the Plan. This Award is subject to the
Company’s Policy on Recoupment in Restatement Situations, and you agree that you
will comply with the terms of that Policy.
     This Award has been signed the Company and delivered to you, and (when
signed by you) has been accepted by you effective as of May 10, 2007.

     
ACCEPTED
  CENTEX CORPORATION
as of         , 2007
   
 
   
 
   
 
   
[Name]
  [Name]
 
  [Title]

 

1   The vesting schedule for “discretionary retention awards” is as follows:
This Award will vest at the rate of 331/3% per year on each of March 31, 2009,
2010, and 2011.

